Citation Nr: 1236512	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for ankylosing spondylitis, thoracic-lumbar spine as of December 1, 2005. 

2.  Entitlement to an increased initial evaluation for bilateral hearing loss, evaluated as noncompensable (0 percent disabling) prior to October 5, 2010, and as 10 percent disabling thereafter. 

3.  Entitlement to an increased initial evaluation for Crohn's disease, evaluated as 10 percent disabling prior to August 4, 2008, and as 30 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to December 1961. 

This matter comes before the Board of Veterans' Appeals  (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In July 2004, the RO granted service connection for bilateral hearing loss, evaluated as 0 percent disabling.  In March 2005, the RO granted service connection for ankylosing spondylitis of the spine, evaluated as 10 percent disabling, effective June 18, 2003; service connection was also granted for Crohn's disease, evaluated as 10 percent disabling, effective June 18, 2003.  The Veteran perfected a timely appeal to those decisions. 

In July 2006, the RO assigned a temporary total (100 percent) rating for ankylosing spondylitis of the thoracic-lumbar spine from October 21, 2005 to November 30, 2005, and a 20 percent rating, effective December 1, 2005.  In January 2009, the RO increased the Veteran's evaluation for Crohn's disease to 30 percent, with an effective date of August 4, 2008.  

In August 2010, the Board denied a claim for an initial evaluation in excess of 10 percent for ankylosing spondylitis of the spine for the period from June 18, 2003 to October 21, 2005, and remanded the remaining claims for additional development.   

In July 2011, the RO increased the Veteran's evaluation for hearing loss to 10 percent, with an effective date of October 5, 2010.

As the RO's increases were not the highest possible ratings, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to special monthly compensation at the housebound rate been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased initial evaluation for Crohn's disease, evaluated as 10 percent disabling prior to August 4, 2008, and as 30 percent disabling thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.         


FINDINGS OF FACT

1.  For the period from December 1, 2005 to February 28, 2011, the Veteran's service-connected ankylosing spondylitis, thoracic-lumbar spine, is shown to be productive of complaints of pain, with limitation of motion; but not a severe limitation of motion, listing of whole spine to opposite side, positive Goldthwait's sign, or abnormal mobility on forced motion, nor favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less. 

2.  As of February 28, 2011, the Veteran's service-connected ankylosing spondylitis, thoracic-lumbar spine, is shown to be productive of unfavorable ankylosis of the entire thoracolumbar spine, as well as unfavorable ankylosis of the entire spine.  

3.  Prior to October 5, 2010, the Veteran is shown to no more than level I hearing in his right ear, and no more than level VI hearing in his left ear. 

4.  As of October 5, 2010, the Veteran is shown to no more than level II hearing in his right ear, and no more than level VII hearing in his left ear. 



CONCLUSIONS OF LAW

1.  Prior to February 28, 2011, the criteria for a rating in excess of 20 percent for service-connected ankylosing spondylitis, thoracic-lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5240, 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect September 26, 2003). 

2.  As of February 28, 2011, the criteria for a rating of 100 percent for service-connected ankylosing spondylitis of the entire spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (as in effect September 26, 2003).  

3.  Prior to October 5, 2010, the criteria for an initial compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011). 

4.  As of October 5, 2010, the criteria for an evaluation in excess of 10 percent for service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluations 

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).   

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

A.  Ankylosing Spondylitis, Thoracic-lumbar Spine

The Veteran asserts that he is entitled to an evaluation in excess of 20 percent for ankylosing spondylitis, thoracic-lumbar spine as of December 1, 2005. 

As for the history of the disability in issue, VA and non-VA treatment reports dated between 1995 and 2004 show that the Veteran received ongoing treatment for a low back disorder, diagnosed as ankylosing spondylitis.  A VA examination report, dated in February 2005, showed that the lumbar spine had forward flexion to 80 degrees and extension to 20 degrees; left lateral flexion was 25 degrees, and right lateral flexion was 30 degrees.  Rotation was 30 degrees, bilaterally.  The diagnosis was ankylosing spondylitis involving primarily the lumbar spine.  A hospital summary from the University of Kansas showed that the Veteran underwent a posterior spinal fusion and instrumentation of T-7 through T-11 with right ICBG. He was discharged on November 1, 2005.  The pertinent final diagnoses were T-9 vertebral fracture and ankylosing spondylitis.   See 38 C.F.R. § 4.1 (2011).  

In March 2005, the RO granted service connection for ankylosing spondylitis, thoracic-lumbar spine, evaluated as 10 percent disabling.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent.  In July 2006, the RO assigned a temporary total (100 percent) rating for ankylosing spondylitis of the thoracic-lumbar spine from October 21, 2005 to November 30, 2005, and a 20 percent rating, effective December 1, 2005.  In August 2010, the Board denied a claim for an initial evaluation in excess of 10 percent for ankylosing spondylitis of the spine for the period from June 18, 2003 to October 21, 2005, and remanded the remainder of the claim for additional development.   

The RO has rated the Veteran's lumbar spine disorder under Diagnostic Code (DC) 5240, which is ankylosing spondylitis.  Ankylosing spondylitis is rheumatoid arthritis of the spine.  Godfrey v. Brown, 7 Vet. App. 398, 403 (1995).  Ankylosing spondylitis is rheumatoid inflammation of the vertebrae.  Wilson v. Brown , 7 Vet. App. 542, 544 (1995). "  Ankylosing spondylitis would be rated under 38 C.F.R. § 4.71, DC 5009 (Arthritis, other types) which refers back to DC 5002."  Ferguson v. Derwinski, 1 Vet. App. 428, 430 (1991). 

Arthritis is rated based on limitation of motion of the affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2011). 

In June 2003, the Veteran filed his claim.  During the course of this appeal, the rating criteria for spine disorders were changed effective September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. Reg. 51454 -58 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  The new criteria are only applicable to the period of time since their effective date.  VAOPGCPREC 3-2000.  See also VAOPGCPREC 7-2003. 

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to September 26, 2003), a 40 percent rating is warranted where the limitation of motion in the lumbar spine is severe. 

Under 38 C.F.R. § 4.71a, DC 5295 (as in effect prior to September 26, 2003), a 40 percent rating is warranted when there is severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

Under the General Rating Formula for Diseases and Injuries of the Spine, which became effective September 26, 2003, an evaluation may be assigned with or without symptoms such as pain (regardless of whether it radiates), stiffness, or aching in the affected spinal area.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent rating is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See also 38 C.F.R. § 4.71a, DC 5293 (as in effect prior to September 26, 2003).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

1.  December 1, 2005 to February 27, 2011

A private treatment report from R.C.G., M.D., dated in March 2006, notes that the Veteran had an upright stance with reasonable balance, a well-healed wound, no warmth or erythma, and that he was neurologically intact.  X-rays were noted to show "fine" alignment with intact implants.  The physician noted that he was progressing well.  

A VA examination report, dated in June 2006, shows that the Veteran complained of thoracic and lumbar spine pain, with flare-ups upon walking and climbing stairs.   He complained he could not walk more than 300 feet without severe back pain.  There was some radiation to the arm.  He had no bowel or bladder complaints.  He was able to walk with a cane.  He did not use a brace or any orthoses.  He was able to perform the activities of daily living.  He complained that his back pain interrupted his sleep.  On examination, the lumbar spine had flexion to 68 degrees, and extension to 24 degrees.  After repetitive motion, flexion was 55 degrees.  Lateral bending was to 22 degrees, bilaterally.  Left lateral rotation was to 25 degrees, and right lateral rotation was to 29 degrees.  There was no pain or weakness upon repetitive motion.  The Veteran could stand on his toes and heels easily and there was no evidence of atrophy of the thighs or calves.  The diagnosis noted ankylosing spondylitis of the entire spine.

A VA examination report, dated in May 2008, shows that the Veteran complained of pain and weakness in his upper and lower back.  He reported taking hydrocodone/acetaminophen, Tramadol, and Darvocet.  He had flare-ups three to six times per day lasting two minutes, primarily caused by walking.  He complained of some numbness and weakness, but no bowel or bladder symptoms.  He did not use a back brace, but he used a cane.  He stated he could walk less than 1/2 a block before having to stop and rest, and that he was unsteady and had fallen on several occasions.  He was able to walk and transfer, and do the activities of daily living.  He was not working and engaged in no recreational activities.  He could drive for less than one hour before having to stop and rest.  On examination, he had a rather moderately severe thoracic kyphotic posture and an obvious antalgic gait, as well as a slight scoliosis to the right in the lower thoracic spine.  Flexion was to 59 degrees, and extension was to 28 degrees.  Left lateral bending was to 12 degrees, and right lateral bending was to 20 degrees.  Left rotation was to 21 degrees, and right rotation was to 30 degrees.  There was pain on rotation only.  There was a 25 percent loss of strength on flexion and extension, further decreased with repetitive motion, but no change in range of motion, and there was no pain.  There was some decrease in sensation to the feet, but there was no radiculopathy.  The diagnosis was ankylosing spondylitis which had increased disability due to stiffness and lack of mobility.  

A VA examination report, dated in October 2010, shows that the Veteran complained of a decreasing range of motion, and flare-ups with weather changes causing additional limitation of motion.  He reported pain that radiated to the hips at times, and unsteadiness which caused him to walk very slowly.  He complained of stiffness, fatigue, spasms, and weakness.  He denied having incapacitating episodes requiring bedrest.  He denied incontinence, or bowel or bladder symptoms.  On examination, he ambulated with a cane.  His gait was antalgic.  Flexion was to 100 degrees, and extension was to 8 degrees.  Lateral flexion was to 15 degrees, bilaterally.  Lateral rotation was to 10 degrees, bilaterally.  There was no fatigue, lack of coordination, or weakness upon repetitive motion.  For all ranges of motion, there was stiffness at the end of motion, but no loss of motion with repetition.  
X-rays were noted to show surgical fusion at T6-11, with ankylosing spondylitis fusing the entire thoracic spine.  The assessment noted a thoracic fracture with fusion and advanced ankylosing spondylitis of the thoracic and lumbar spine.  

The Board finds that a rating in excess of 20 percent under DC 5292 is not warranted.  The demonstrated ranges of motion have been discussed, and they are not, in the Board's judgment, representative of a "severe" limitation of motion.  The Board therefore finds that that the preponderance of the evidence shows that the criteria for a 40 percent rating under DC 5292 (as in effect prior to September 26, 2003) have not been met.  

The Board further finds that the evidence does not show that the Veteran has IDS to the required degree, and that the criteria for a rating in excess of 20 percent have not been met under DC 5293 (as in effect prior to September 26, 2003).  The medical evidence has been summarized.  The Veteran is not shown to have been diagnosed with IDS, and in October 2010, he denied having incapacitating episodes requiring bedrest.  In summary, despite the Veteran's complaints of daily pain, the evidence does not show that he was ever diagnosed with IDS, and the evidence is insufficient to show that that he has intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Accordingly, the criteria for a rating in excess of 20 percent under DC 5293 (as in effect prior to September 26, 2003) are not shown to have been met. 

	The criteria for a rating in excess of 20 percent have not been met under DC 5295. The Veteran is shown to have anklylosing spondylitis.  In May 2008, the Veteran was noted to have moderately severe thoracic kyphotic posture and an obvious antalgic gait, as well as a slight scoliosis to the right in the lower thoracic spine.  In this regard, kyphosis is an abnormal backward curvature of the spine, Godfrey v. Brown, 7 Vet. App. 398, 403 (1995), and scoliosis is "a lateral curvature of the spine."  Guetti v. Derwinski, 3 Vet. App. 94, 95 (1992).  The demonstrated ranges of motion have previously been discussed.  The Board therefore finds that the evidence is insufficient to show severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Accordingly, the criteria for a rating in excess of 20 percent under DC 5295 (as in effect prior to September 26, 2003) are not shown to have been met. 

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 (as in effect prior to September 26, 2003) a rating in excess of 20 percent is warranted for ankylosis of the spine.  However, these Diagnostic Codes are not applicable to this case. Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, while the Veteran has ankylosing spondylitis, the demonstrated ranges of motion do not warrant the conclusion that his spine was shown to have been ankylosed, nor has any examiner so stated.  Therefore, a rating in excess of 20 percent for the Veteran's disability is not warranted under these diagnostic codes. 

The Board further finds that a rating in excess of 20 percent is not warranted under 38 C.F.R. § 4.71a, DCs 5237, 5242, or 5243 and the General Rating Formula.  As previously discussed, the recorded ranges of motion for the low back do not show that the Veteran's low back has flexion to 30 degrees or less.  In addition, the evidence is insufficient to show that there is ankylosis of the spine.  With regard to DC 5243, there is no evidence of incapacitating episodes, to include within the meaning of the version of the regulation as in effect September 26, 2003 (see Diagnostic Code 5243, Note 1), and the evidence is insufficient to show that the Veteran has intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

Finally, with regard to associated neurological abnormalities, see General Rating Formula, Note 1, the evidence is insufficient to show that a diagnosed neurological disorders exists that is associated with the service-connected lumbosacral spine disability.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262  (1998).  However, the VA examination reports show inter alia that there was no pain or weakness upon repetitive motion, that the Veteran could stand on his toes and heels easily and there was no evidence of atrophy of the thighs or calves (June 2006); pain on rotation only, with a 25 percent loss of strength on flexion and extension, further decreased with repetitive motion, but no change in range of motion, and no pain (May 2008); and that there was no fatigue, lack of coordination, or weakness upon repetitive motion, and that for all ranges of motion, there was stiffness at the end of motion, but no loss of motion with repetition (October 2010).  The Board notes the lack of such findings as neurological impairment, incoordination, and/or muscle atrophy.  When the findings are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a; DeLuca. 

2.  As of February 28, 2011

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent evaluation is warranted for unfavorable anklyosis of the entire spine.  

A VA examination report, dated in February 2011, shows that the Veteran was examined on February 28, 2011.  This report shows that on examination, the Veteran's thoracolumbar spine had flexion to 27 degrees, and extension to 13 degrees.  His cervical spine had flexion to 3 degrees, and extension to 12 degrees.  The examiner indicated that there was no thoracolumbar spine ankylosis.  The diagnosis noted ankylosing spondylitis of the entire (cervical, thoracic and lumbar) spines.  

In December 2011, the RO requested a supplemental opinion as to whether or not ankylosing spondylosis is a specific diagnosis of ankylosis, and, if the Veteran has ankylosis, whether or not it involves part of the spine, or the entire spine, and whether it is favorable or unfavorable.  

In January 2012, the physician who performed the Veteran's February 2011 VA examination submitted a supplemental opinion, in which he stated the following: 

Ankylosing spondylitis is not the same as ankylosis.  Ankylosing spondylitis is a chronic inflammatory disease of the axial skeleton manifested by back pain and progressive stiffness of the spine.  It typically involves the entire spine.  (citation omitted).  In contrast, ankylosis is often defined as the stiffening and immobility of a joint as the result of disease, trauma, surgery, or abnormal bone fusion.  Most often, the term ankylosis refers to pathology of a single specific joint.  The Veteran has ankylosing spondylitis of his entire spine, which causes the individual joints of the spine to become ankylosed.  As documented in my report, this is an unfavorable condition, and is manifested by severe immobility of the cervical and thoracic spine.  

The Board finds that the criteria for a 100 percent evaluation have been met as of February 28, 2011.  The February 2011 VA examiner's supplemental opinion is subject to some ambiguity, which has been resolved in the Veteran's favor.  Simply stated, it can be read to state that the Veteran entire spine is productive of unfavorable ankylosis.  The Board further notes that Note 5 to the General Rating Formula states that unfavorable ankylosis is when the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  In this case, service connection is in effect for disabilities that include Crohn's disease.  Service connection for ankylosing spondylitis was granted as secondary to Crohn's disease.  See 38 C.F.R. § 3.310 (2011).  Service connection is also in effect for ankylosing spondylitis of the cervical spine.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the criteria for a 100 percent evaluation have been met as of February 28, 2011.  To this extent, the appeal is granted.  

B.  Hearing Loss

The Veteran asserts that he is entitled to an increased initial evaluation for bilateral hearing loss, evaluated as noncompensable (0 percent disabling) prior to October 5, 2010, and as 10 percent disabling thereafter.  

The July 2004 rating decision granted service connection for bilateral hearing loss, and assigned a noncompensable (0 percent) evaluation, with an effective date for service connection of November 12, 2003.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  Fenderson.  In March 2012, the RO granted the claim, to the extent that it assigned a 10 percent evaluation, with an effective date of October 5, 2010.  Because this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal. 

A. Prior to October 5, 2010

In connection with his claim for service connection for bilateral hearing loss, the Veteran was afforded a VA audiological examination in June 2004.  This report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
25
40
55
LEFT
N/A
30
40
50
60

These results show an average decibel loss of 36.25 in the right ear and 45 in the left ear.  Speech recognition ability was 96 in the right ear and 100 in the left ear.  

In February 2005, the Veteran was afforded a VA audiological examination.  This report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
30
40
50
LEFT
N/A
30
45
55
65

These results show an average decibel loss of 38 in the right ear and 49 in the left ear.  Speech recognition ability was 96 in the right ear and 96 in the left ear.  

In October 2008, the Veteran was afforded a VA audiological examination.  This report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
45
50
75
LEFT
N/A
70
65
70
75

These results show an average decibel loss of 52.5 in the right ear and 70 in the left ear.  Speech recognition ability was 92 in the right ear and 62 in the left ear.  

In this case, applying the results of both the June 2004 and February 2005 audiological examinations to Table VI yields a Roman numeral value of I for the right ear, and I for the left ear.  Applying the results of the October 2008 audiological examinations to Table VI yields a Roman numeral value of I for the right ear, and VII for the left ear.  

The Board finds that an initial compensable evaluation for bilateral hearing loss prior to October 5, 2010 is not warranted.  The aforementioned test results show that the Veteran's hearing in the right ear is consistent with no more than level I hearing, and that the hearing in the Veteran's left ear is consistent with no more than level VII hearing.  See 38 C.F.R. § 4.85.  As such, an initial compensable rating is not warranted.  Id., Tables VI and VII.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. 

B.  As of October 5, 2010

On October 5, 2010, the Veteran was afforded a VA audiological examination.  This report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
45
65
75
LEFT
N/A
75
65
65
75

These results show an average decibel loss of 57.5 in the right ear and 70 in the left ear.  Speech recognition ability was 96 in the right ear and 70 in the left ear.  

In this case, applying the results of the October 2010 audiological examination to Table VI yields a Roman numeral value of II for the right ear, and VI for the left ear.  

The Board finds that an evaluation in excess of 10 percent for bilateral hearing loss as of October 5, 2010 is not warranted.  The aforementioned test results show that the Veteran's hearing in the right ear is consistent with no more than level II hearing, and that the hearing in the Veteran's left ear is consistent with no more than level VI hearing.  See 38 C.F.R. § 4.85.  As such, an evaluation in excess of 10 percent is not warranted.  Id., Tables VI and VII.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In January 2005, VCAA notice was issued.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, and in any event, the issues on appeal are increased initial evaluation claims based on the RO's grants of service connection.  In such cases, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman, 19 Vet. App. at 491, 493.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment reports, and his VA and non-VA medical records.  The Veteran has been afforded examinations.  

In August 2010, the Board remanded these claims.  The Board directed that the Veteran be contacted and requested to identify the names and addresses of all health care providers, both VA and private, who have treated him for his service-connected disabilities since June 2006, and that an attempt be made to obtain copies of all treatment records identified.  It also directed that the Veteran be afforded a VA Audiological examination to determine the nature and extent of impairment from the Veteran's bilateral hearing loss, as well as VA orthopedic and neurological examinations.  In November 2010, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  However, there is no record of a reply that is responsive to this letter.  In October 2010, the Veteran was afforded a VA audiological examination, and in February 2011, he was afforded VA examinations of his spine and neurological system.  Under the circumstances, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  






ORDER

For the period from December 1, 2005 to February 28, 2011, an evaluation in excess of 20 percent for service-connected ankylosing spondylitis, thoracic-lumbar spine is denied. 

As of February 28, 2011, a rating of 100 percent for service-connected ankylosing spondylitis of the entire spine is granted.  

Prior to October 5, 2010, an initial compensable evaluation for service-connected bilateral hearing loss is denied. 

As of October 5, 2010, an evaluation in excess of 10 percent for service-connected bilateral hearing loss is denied.  


REMAND

With regard to the claim for an increased initial evaluation for Crohn's disease, the Veteran was most recently afforded a VA intestinal examination in October 2010.  This examination report shows that the Veteran reported that he had lost 40 pounds over the past year.    

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The October 2010 VA examination report shows that the Veteran reported that he had lost 40 pounds over the past year, however, the report does not provide a finding as to the Veteran's weight.  The Veteran's Crohn's disease is currently evaluated as 30 percent disabling as of August 2008, and under DC 7323, the next higher evaluation of 60 percent requires severe ulcerative colitis; with numerous attacks a year and malnutrition, the health only fair during remissions (emphasis added).  Therefore, the October 2010 VA examination report does not provide an adequate basis upon which to evaluate the disability in issue.  The Board further notes that during his examination, the Veteran reported undergoing a colonoscopy in 2009, and that this report is not of record.  In this regard, he failed to respond to VA's November 2010 duty-to-assist letter.  Nevertheless, under the circumstances, on remand, another request for identification of recent relevant treatment should be made, followed by affording the Veteran another examination.  

The appellant is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for gastrointestinal symptoms since June 2006, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records.

2.  Following the development discussed in the first paragraph of this remand, schedule the Veteran for a VA intestinal examination for the purpose of ascertaining the current level of severity of his service-connected Crohn's disease.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact reviewed in conjunction with the examination. 

The examiner should provide a finding as to the Veteran's current weight, and provide an opinion as to whether the Veteran's Crohn's disease is productive of numerous attacks a year, and/or malnutrition, with the health only fair during remissions.

3.  Then readjudicate the issue of entitlement to an increased initial evaluation for Crohn's disease.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental SOC (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the 
SSOC. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


